ACCEPTED
                                                                                                                     14-17-00379-CV
                                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                                   5/16/2018 3:45 PM
                                                                                                               CHRISTOPHER PRINE
                                                                                                                              CLERK




                                                                                                 FILED IN
                                                                                          14th COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                  May 16, 2018                            5/16/2018 3:45:43 PM
                                                                                          CHRISTOPHER A. PRINE
Via Electronic Filing                                                                              Clerk
Christopher A. Prine
Clerk of the Fourteenth Court of Appeals
301 Fannin Street, Suite 245
Houston, Texas 77002-2066

        Re:      Court of Appeals Number 14-17-00379-CV; Alejandro L. Padua and
                 The Padua Law Firm, PLLC v. Jason A. Gibson, PC d/b/a The
                 Gibson Law Firm and Jason A. Gibson; In the Fourteenth Court of
                 Appeals.

Dear Mr. Prine,
       Please be advised that Lance Christopher Kassab of The Kassab Law Firm will be
presenting oral argument on behalf of Appellants Alejandro L. Padua and The Padua Law Firm,
PLLC.
        Thank you.

                                                                        Sincerely,

                                                                        THE KASSAB LAW FIRM



                                                                        David Eric Kassab




CC. – All Counsel of Record (via electronic service).




  1214 Elgin Street | Houston | Texas | 77004 | tel. 713.522.7400 | fax 713.522.7410 | www.TexasLegalMalpractice.com